DETAILED ACTION
This office action is in response to RCE filed on 11/9/2020.
Claims 1, 8 and 14 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 10, 12 and 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eidus et al (US 20130145363, hereinafter Eidus), in view of Moriki et al (US 20100115513, hereinafter Moriki), and further in view of Day et al (US 20110072428, hereinafter Day).

As per claim 1, Eidus discloses: A system comprising: a processing device; and a memory device including instructions that are executable by the processing device for causing the processing device to perform operations comprising: 
executing an application in a nested virtual machine, wherein the application includes a code section to be executed with an increased level of priority relative to at least one other code section in the application; (Eidus [0008]: “The method includes executing a first hypervisor on a hardware platform of a computing device; and executing a second hypervisor over the first hypervisor, the second hypervisor is configured to capture at least a privileged instruction (mapped to the claimed code section to be executed with an increased level of priority) called by an unmodified guest program executed over the second hypervisor”, examiner notes that the privileged instruction issued by the unmodified guest program inherently has higher priority than non-privileged instructions issued by the unmodified guest program; [0017]: “a new architecture is provided that includes a second hypervisor that runs on-top of the para-virtualized hypervisor and operates as an in-between layer for an unmodified guest and the para-virtualized hypervisor executed over the computing device”.)
detecting a function call to the virtual machine function in the VCPU triggered by the application, wherein the function call is invokable to cause the processing device to execute the code section with the increased level of priority; (Eidus figure 3 and [0023]: the IHV 320 captures an instruction for execution from the unmodified guest 240. As mentioned above, the guest 240 is executed over the IHV 230, thus the IHV 230 can monitor and capture system calls trigged by the guest 240; [0024]: it is checked whether the capture system call is for execution of a privileged instruction.)
and in response to the function call, executing the code section with the increased level of priority. (Eidus [0026]: the privileged instruction is translated into an instruction executable by the PVHV 120 without causing any disruption to the execution; [0027]: the para-virtualized API call (i.e., a translated instruction(s) corresponding to a privileged instruction) is transferred to the PVHV 120 for execution therein.)

Eidus did not disclose:
providing a virtual central processing unit (VCPU) to the application, the VCPU including a virtual machine function to execute the code section with the increased level of priority;
wherein the function call is detected to the virtual machine function in the VCPU;
wherein the application is executed using a nested guest operating system;

However, Moriki teaches:
providing a virtual central processing unit (VCPU) to the application, the VCPU including a virtual machine function to execute the code section with the increased level of priority; wherein the function is detected to the virtual machine function in the VCPU; (Moriki [0047]: The host VMM 103 provides the respective virtual servers 102a to 102n with virtual CPUs 108a to 108n; [0086]: The VMXON flag 142 indicates whether or not the operation mode of each of the virtual CPUs 108a to 108n is the VMX mode. The VMXON flag 142 is set to "1" by the host VMM 103 when the grandchild OSs 111a to 111n issue the VMXON instruction, and is reset to "0" by the host VMM 103 when the grandchild OSs 111a to 111n issue a VMXOFF instruction; [0063]: the transition of the physical CPU 104 from the VMX root mode to the VMX non-root mode is referred to as VM-entry, and, conversely, the transition from the VMX non-root mode to the VMX root mode is referred to as VM-exit. Upon the VM-exit due to a predetermined reason such as issuance of a privilege instruction (such as page fault) from the grandchild OSs 111a to 111n, the physical CPU 104 notifies the host VMM 103 of the VM-exit. The host VMM 103 detects the VM-exit or VM-entry as an event, thereby carrying out predetermined processes.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Moriki into that of Eidus in order to a virtual central processing unit (VCPU) to the application, the VCPU including a virtual machine function to execute the code section with the increased level of priority, wherein the function is detected to the virtual machine function in the VCPU. Moriki has shown that the claimed limitations are commonly known and used in the field of virtualization, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Day teaches:
wherein the application is executed using a nested guest operating system; (Day figure 1: guest program 38 runs on secondary VM 36 on secondary VMM 34, which itself runs in primary VM 32 on primary VMM 30, in a nested configuration; [0022]: “The guest program 38 may itself be any program that is capable of running on the secondary VM 36. This may include an operating system”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Day into that of Eidus and Moriki in order to have the application is executed using a nested guest operating system. Day has shown that it is commonly known in the field that guest program may be executed in guest OS in the secondary VM of the nested VMM setup, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Eidus, Moriki and Day further teach:
The system of claim 1, wherein the operations further comprise notifying the application of completion of the executing of the code section. (Eidus [0026]: the execution results of the privileged instruction are exported to the unmodified guest.)

As per claim 3, Eidus, Moriki and Day further teach:
The system of claim 1, wherein detecting the function call comprises: exiting execution in the nested virtual machine; and determining a validity of the function call. (Eidus figure 3, step s320, s330 or s350.)

As per claim 4, Eidus, Moriki and Day further teach:
The system of claim 1, wherein the operations further comprise writing output data to an output memory location configured to be polled by the application. (Day [0030]: VMRESUME... could be for resuming virtual machine operation following a transition to root mode to perform a control operation; [0031]: the secondary VMM 34 issues a VMLAUNCH or VMRESUME instruction. The CPU 10 traps this instruction and presents it to the primary VMM 30 for emulation. In block 64, the primary VMM 30 updates the secondary control structure copy 46 according to the fields of the secondary control structure 42 that were changed as a result of block 60. In block 66, the primary VMM 30 sets the guest status area of the primary control structure 40 to the CPU state reflected in the guest status area of the secondary control structure copy 46 (i.e., the state of the secondary VMM 34 that will exist following VM-entry). In block 68, the primary VMM 30 saves the current CPU state to the host area of the primary control structure 40 and launches the secondary VM 36.)


As per claim 5, Eidus, Moriki and Day further teach:
The system of claim 4, wherein the memory device further includes instructions that are executable by the processing device to poll the output memory location for the output data to determine when execution of the code section is complete. (Day [0030]: VMRESUME... could be for resuming virtual machine operation following a transition to root mode to perform a control operation; [0031]: the secondary VMM 34 issues a VMLAUNCH or VMRESUME instruction. The CPU 10 traps this instruction and presents it to the primary VMM 30 for emulation. In block 64, the primary VMM 30 updates the secondary control structure copy 46 according to the fields of the secondary control structure 42 that were changed as a result of block 60. In block 66, the primary VMM 30 sets the guest status area of the primary control structure 40 to the CPU state reflected in the guest status area of the secondary control structure copy 46 (i.e., the state of the secondary VMM 34 that will exist following VM-entry). In block 68, the primary VMM 30 saves the current CPU state to the host area of the primary control structure 40 and launches the secondary VM 36.)

As per claim 8, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 9, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the method variant of claim 3 and is therefore rejected under the same rationale.
As per claim 12, it is the method variant of claim 4 and is therefore rejected under the same rationale.
As per claim 14, it is the non-transitory computer-readable medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 15, it is the non-transitory computer-readable medium variant of claim 2 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory computer-readable medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory computer-readable medium variant of claim 4 and is therefore rejected under the same rationale.
Claims 6, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eidus, Moriki and Day, in view of Hepkin (US 20130145363).

As per claim 4, Eidus, Moriki and Day did not disclose:
The system of claim 1, wherein the memory device further includes instructions that are executable by the processing device to implement the function call at least in part by loading a command corresponding to the function, an address of data corresponding to the code section, and a function pointer into registers in the processing device.
However, Hepkin teaches:
The system of claim 1, wherein the memory device further includes instructions that are executable by the processing device to implement the function call at least in part by loading a command corresponding to the function, an address of data corresponding to the code section, and a function pointer into registers in the processing device. (Hepkin [0030] – [0033])  
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Hepkin into that of Eidus, Moriki and Day in order to implement the function call at least in part by loading a command corresponding to the function, an address of data corresponding to the code section, and a function pointer into registers in the processing device. The claimed steps are merely commonly known steps for a guest VM to offload processing to hypervisor, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 11, it is the method variant of claim 6 and is therefore rejected under the same rationale.
As per claim 19, it is the non-transitory computer-readable medium variant of claim 6 and is therefore rejected under the same rationale.


Claims 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eidus, Moriki and Day, in view of Cota-Robles et al (US 20030037089, hereinafter Cota-Robles).

As per claim 7, Eidus, Moriki and Day did not disclose:
The system of claim 1, wherein the code section is executed in a real-time thread.
However, Cota-Robles teaches:
The system of claim 1, wherein the code section is executed in a real-time thread. (Cota-Robles [0028] – [0030])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Cota-Robles into that of Eidus, Moriki and Day in order to execute the code section in a real-time thread. Cota-Robles teaches that it is commonly known in the field that threads from real time applications can be executed by real-time threads of the VMM, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 

As per claim 13, it is the method variant of claim 7 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory computer-readable medium variant of claim 7 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196